BOARD OF EDUCATION — FINANCING OF TRANSPORTING CHILDREN (1) If the State Board of Education deems a particular situation to fall within the safety hazards exception of 70 O.S. 9-1 [70-9-1] (1970), then it may legally pay State aid to the school district which does in fact transport children less than one and one-half miles who are so subjected to said safety hazards.  (2) Although 70 O.S. 9-1 [70-9-1] (1970) does pertain to the formula used by the Finance Division in calculating State aid payments to the individual school district, such would only fluctuate the particular school district affected within the various categories as provided and would thereby not change the formula per se. The Attorney General has received your letter dated January 28, 1971, wherein you ask the following: QUESTIONS: 1. May the State Board of Education legally pay State aid to school districts which transport children less than one and one-half miles who are subjected to safety hazards as described above? (70 O.S. 9-1 [70-9-1] (1970)) 2. Does this portion of the law pertain to the formula used by the Finance Division in calculating the State aid payments to the individual school districts? 3. If the answer to the second question is negative, does this mean that a district's per capita cost for transportation in 1969-70 cannot be reduced in 1970-71? ANALYSIS AND DISCUSSION: The applicable portion of 70 O.S. 9-1 [70-9-1] (1970) provides as follows: "Any school district maintaining a high school or any school district which was entitled to operate legal transportation during the school year 1960-61 may provide transportation for each child who should attend any public elementary or high school when, and only when, transportation is necessary for accomplishment of one of the following purposes:. . .  (2) To transport children whose homes are more than a reasonable walking distance, as defined by regulations of the State Board of Education, from the school attended by such child. Provided, that no State funds shall be paid for the transportation of a child whose residence is within one and one-half (1 1/2) miles from the school attended by such child.  (3) To transport children who otherwise would be subjected to safety hazards in going to and returning from school. . .or other similar or dissimilar conditions which, in the opinion of the State Board of Education, would subject said children to unusual danger to their safety. . ." It is clear from the language of the Statute that absent a situation involving safety hazards, no State funds are allowed to be appropriated for transportation of school children located less than one and one-half miles from the school attended. The Statute does provide, as a matter of discretion, an exception to the general rule. If, in fact, the State Board of Education is of the opinion that children within the one and one-half mile limitation would be subjected to safety hazards in going to and returning from school, then funds could be appropriated accordingly, pursuant to the Board's judgment.  Title 70 O.S. 9-1 [70-9-1] (1970) further provides: "There shall not be a reduction in the per capita formula for transportation in any category as of the 1969-70 State aid payment on transportation or as amended hereafter." Pursuant to 70 O.S. 18-9A [70-18-9A](g) (1970), transportation calculations are based upon a scale indicating categories, each of which reflects a dollar amount per year per pupil based upon the number of legally transported pupils per square mile. The safety hazard exception provision would therefore pertain to this formula as used by the Finance Division in calculating State aid payments to the individual school districts, but would not affect the formula per se; instead, the individual school district would be affected as to the particular category in which it falls, after computation is had, including the additional students as transported pursuant to the safety hazard exception. OPINION: It is the opinion of the Attorney General, based upon the foregoing analysis and discussion, that Question 1 be answered in the affirmative. If, in fact, the State Board of Education deems a particular situation to fall within the safety hazards exception of 70 O.S. 9-1 [70-9-1] (1970), then it may legally pay State aid to the school district which does in fact transport children less than one and one-half miles who are so subjected to said safety hazards.  As to Question 2, it is the opinion of the Attorney General that this question be answered in the affirmative. Title 70 O.S. 9-1 [70-9-1] (1970) does in fact pertain to the formula used by the Finance Division in calculating State aid payments to the individual school districts, but only in so much as it would fluctuate the particular school district affected within the various categories as provided, and would thereby not change the formula per se.  Because the answer to Question 2 is in the affirmative, there is no requirement that Question be answered.  (Larry L. French)